THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                     March 10, 2022




In the Court of Appeals of Georgia
 A21A1192. WINDWARD CAMPUS OWNER, LLC v. GOOD
     NIGHT MEDICAL OF OHIO, LLC et al.

      REESE, Judge.

      In this voidable-transaction action, Windward Campus Owner, LLC (the

“Landlord”) appeals from the trial court’s grant of summary judgment in favor of

Good Night Medical, LLC, Good Night Medical of Ohio, LLC, Sleep Health

Diagnostics, LLC (collectively, the “LLC Defendants”), Scott Hunter, and John

Cates. On appeal, the Landlord argues that the trial court erred in finding that: (1) the

transfers to the LLC Defendants were for reasonably equivalent value; (2) the

transfers were not made with an intent to defraud the Landlord; (3) the LLC

Defendants did not assume liability on the lease to the Landlord; and (4) the
Landlord’s claims for conspiracy and aiding and abetting the voidable transfer were

without merit. For the reasons set forth infra, we affirm.

      Construed in the light most favorable to the Landlord, as the nonmoving party

below,1 the record shows the following. Defendants Hunter and Cates were the

owners of Complete Health Diagnostics, Inc., and its subsidiary, Complete Health

Technologies, Inc. (collectively, “Complete Health”). Complete Health conducted

sleep studies and dispensed medical equipment such as CPAP (continuous positive

airway pressure) machines and take-home sleep tests to patients. Complete Health had

several sleep lab locations in Georgia and South Carolina.

      In 2014, Complete Health entered into a 65-month lease with the Landlord for

Complete Health’s corporate headquarters in Alpharetta. About 10 to 15 employees

worked in the office, consisting mostly of administrative staff. Complete Health

conducted the actual clinical sleep studies at its sleep labs throughout Georgia and

South Carolina.

      In 2016, Complete Health was, according to Hunter, “going to have to close its

doors and go bankrupt[.]” Thus, Complete Health hired a broker to seek financial or

restructuring parties to provide capital and assist in paying operating expenses.

      1
          See Patterson v. Kevon, LLC, 304 Ga. 232, 236 (818 SE2d 575) (2018).

                                          2
Around this time, the LLC Defendants retained a separate broker to look for sleep lab

companies that were interested in selling some of their medical equipment or other

assets. The LLC Defendants were based in Ohio and were also in the sleep lab

business, with locations in Arkansas, California, Georgia, Massachusetts, North

Carolina, Ohio, South Carolina, and Texas. The LLC Defendants’ broker identified

Complete Health as a potential target for an asset purchase or other transaction. The

parties began negotiating in April 2016. Prior to this negotiation, the LLC Defendants

and Complete Health had no relationship with each other and had not conducted

business together in any way.

      The LLC Defendants considered, but rejected, a complete acquisition of

Complete Health. The LLC Defendants did not believe that Complete Health’s

performance “justified taking on all of their liabilities.” Chief among these liabilities

were secured equipment leases to VGM Financial (“VGM”) and Phillips Medical

Capital (“Phillips”). These leases were secured by all of the assets of Complete

Health. By September 2016, VGM informed Complete Health that it was in default

and owed past due amounts of over $130,000.

      In November 2016, Complete Health and the LLC Defendants entered into two

principal agreements: (1) an Asset Purchase Agreement (“APA”); and (2) a Transition

                                           3
Services Agreement (“TSA”). Under the APA, the LLC Defendants agreed to

purchase most of Complete Health’s assets and medical equipment. Other than the

medical equipment, chief among these assets were patient records and all tangible

personal property. The APA excluded Complete Health’s cash on hand and accounts

receivable. The LLC Defendants also agreed to assume some of Complete Health’s

liabilities.

       Contemporaneously with the APA, in order to protect its newly acquired

interest in Complete Health’s assets and medical equipment, the LLC Defendants

purchased from VGM its lease and secured interest in the medical equipment for

$430,000. The outstanding debt on the VGM lease was approximately $539,000. The

LLC Defendants filed Uniform Commercial Code (“UCC”) financing statements to

reflect this assignment from VGM. After execution of the APA, Phillips sued

Complete Health, Cates, and Hunter for breach of contract under its medical

equipment lease. In order to protects its assets, the LLC Defendants purchased from

Phillips its lease and secured interest in the medical equipment. The LLC Defendants

filed UCC financing statements to reflect this assignment from Phillips.

       Under the TSA, the LLC Defendants agreed to provide certain transition

services to Complete Health, including staffing, patient scheduling, inventory control,

                                          4
billing, administration, and payment of equipment vendors and physicians. In

exchange, Complete Health agreed to pay the LLC Defendants 98 percent of its

collected revenues going forward. In its appellate brief, the LLC Defendants view this

exchange as a “contractually guaranteed 2 percent profit” to Complete Health.

      Following the transaction, Hunter became an executive of the LLC Defendants.

Cates signed a consulting agreement with the LLC Defendants, but never performed

under the agreement. Neither Hunter nor Cates acquired an ownership interest in the

LLC Defendants.

      In December 2016 and January 2017, Cates made two rent payments to the

Landlord from the Complete Health account. Complete Health occupied the property

until March 2017. In August 2017, the Landlord sued Complete Health for unpaid

rental payments, and received a default judgement. By November 2017, Complete

Health stopped receiving patient funds.

      Between December 2016 and July 2017, Complete Health transferred

approximately $382,000 to the LLC Defendants. The LLC Defendants contend these

transfers represented 98 percent of Complete Health’s revenues under the TSA and

payments on the debt that VGM assigned to the LLC Defendants. The LLC

Defendants also received $3,289,117.30 directly from insurers, Medicare, and

                                          5
Medicaid for services that the LLC Defendants provided to patients under Complete

Health’s provider numbers. According to the LLC Defendants, it never received full

compensation from Complete Health for the cost of the transition services and the

VGM and Phillips debt. The LLC Defendants contend that it had a shortfall of

$610,037.

       In its third amended complaint, the Landlord asserted claims of, inter alia,

violations of the Uniform Voidable Transactions Act (“UVTA”),2 successor liability,

and breach of contract. The LLC Defendants, Hunter, and Cates filed motions for

summary judgment, which the trial court granted. This appeal followed.

       “We review a grant of summary judgment de novo, construing the evidence in

the light most favorable to the nonmovants and drawing every reasonable inference

in their favor.”3

               A defendant may prevail by showing the court that the documents,
       affidavits, depositions and other evidence in the record reveal that there
       is no evidence sufficient to create a jury issue on at least one essential
       element of plaintiff’s case. . . . A defendant who will not bear the burden
       of proof at trial need not affirmatively disprove the nonmoving party’s


       2
           See OCGA § 18-2-70 et seq.
       3
           Patterson, 304 Ga. at 236.

                                           6
      case; instead, the burden on the moving party may be discharged by
      pointing out by reference to the affidavits, depositions and other
      documents in the record that there is an absence of evidence to support
      the nonmoving party’s case. If the moving party discharges this burden,
      the nonmoving party cannot rest on its pleadings, but rather must point
      to specific evidence giving rise to a triable issue.4


With these guiding principles in mind, we now turn to the Landlord’s claims of error.

      1. The Landlord argues that there was an issue of material fact as to whether

the transfers from Complete Health to the LLC Defendants were for reasonably

equivalent value.

      Voidable transfers under the UVTA are broadly separated into two

classifications: constructive voidable transfers and actual voidable transfers.5 Under

OCGA § 18-2-75 (a), the code section for a constructive voidable transfer,

      [a] transfer made or obligation incurred by a debtor is voidable as to a
      creditor whose claim arose before the transfer was made or the
      obligation was incurred if the debtor made the transfer or incurred the


      4
          Id. at 235-236 (citation and punctuation omitted).
      5
         See OCGA §§ 18-2-74 (a) (2); 18-2-75 (a) (providing for constructive
voidable transfers); 18-2-74 (a) (1) (providing for actual voidable transfers); see also
Agricommodities v. Moore, 359 Ga. App. 1, 2 (1) (854 SE2d 781) (2021) (applying
this classification scheme to the Uniform Fraudulent Transfers Act (“UFTA”), the
predecessor statute to the UVTA).

                                           7
      obligation without receiving a reasonably equivalent value in exchange
      for the transfer or obligation and the debtor was insolvent at that time or
      the debtor became insolvent as a result of the transfer or obligation.6


Similarly, under OCGA § 18-2-74 (a) (2), a transfer is voidable as to a creditor if the

debtor made the transfer

      [w]ithout receiving a reasonably equivalent value in exchange for the
      transfer or obligation, and the debtor:
      (A) [w]as engaged or was about to engage in a business or a transaction
      for which the remaining assets of the debtor were unreasonably small in
      relation to the business or transaction; or
      (B) [i]ntended to incur, or believed or reasonably should have believed
      that he or she would incur, debts beyond his or her ability to pay as they
      became due.7

      A showing of actual intent to hinder, delay, or defraud a creditor is not a

necessary element to assert a claim of a constructive voidable transfer.8 Rather, the

essential elements of a constructive voidable transfer include showing (1) that the

transfer was not for reasonably equivalent value, and (2) that the debtor was or



      6
          OCGA § 18-2-75 (a)
      7
          OCGA § 18-2-74 (a) (2).
      8
       See Truelove v. Buckley, 318 Ga. App. 207, 211 (1) (733 SE2d 499) (2012)
(considering a constructive fraudulent transfer under the UFTA).

                                          8
became insolvent as a result of the transaction.9 A creditor seeking to make a claim

for a constructive voidable transfer under OCGA § 18-2-75 (a) must prove the

elements of the claim by a preponderance of the evidence.10

      As an initial matter, under the UVTA, “‘[a]sset’ means property of a debtor, but

the term does not include [p]roperty to the extent it is encumbered by a valid lien[.]”11

And a “[t]ransfer” under the UVTA only applies to assets.12 The LLC Defendants,

Cates, and Hunter contend that the UVTA does not apply to most of the asset

transfers between the LLC Defendants and Complete Health because they were

subject to the liens the LLC Defendants acquired from VGM and Phillips, and

because the Landlord does not contend that the original transactions regarding these

liens were voidable. In support of this argument, they cite Wallin v. Wallin, in which

we held that a transfer secured by a previous security lien was not voidable, even




      9
          See OCGA §§ 18-2-74 (a) (2); 18-2-75 (a).
      10
        See OCGA § 18-2-75 (d). But see OCGA § 18-2-78 (a), (g) (1), (h) (A party
seeking to invoke the defense that the transfer was for reasonably equivalent value
must prove that defense by a preponderance of the evidence).
      11
           OCGA § 18-2-71 (2) (A).
      12
           See OCGA § 18-2-71 (16).

                                           9
though the transfer may have been made “with nefarious intent[.]”13 There, we

reasoned that the security lien was not obtained fraudulently under the UFTA, and

thus had priority over a subsequent judgment creditor.14

      Similarly, in this case, the VGM and Phillips leases were secured liens that

would have priority over the Landlord as an unsecured creditor; the amount of the

liens were more than the transfers from Complete Health to the LLC Defendants; and

the Landlord does not contend that the VGM and Phillips liens, when they were

originally completed, were voidable under the UVTA. Accordingly, the asset

transfers from Complete Health to the LLC Defendants are not subject to the UVTA.15

Put simply, even if the Landlord voided these transactions, it would still not be able




      13
           Wallin v. Wallin, 341 Ga. App. 440, 444 (1) (800 SE2d 617) (2017).
      14
           See id. at 443-445 (1).
      15
         See Wallin, 341 Ga. App. at 444-445 (1); Mullins v. TestAmerica, 564 F3d
386, 416-17 (5th Cir. 2009) (payment of monies that was encumbered by a valid lien
was not a transfer under Texas’s UFTA); see also OCGA § 18-2-83 (The UVTA
should be applied and construed “to make uniform the law with respect” to other
states that enact the UVTA.). But see OCGA § 18-2-78 (e) (2) (UVTA does apply to
secured assets when a creditor utilizes the “strict foreclosure” mechanism of OCGA
§ 11-9-620); CNH Diversified Opportunities Master Account v. Cleveland Unlimited,
36 NY3d 1, 7 n.5 (2020) (explaining the strict foreclosure mechanisms of the UCC).

                                         10
to recover from these assets because it would be secondary to the LLC Defendants’

liens under the VGM and Phillips loans.

      We therefore focus on the TSA, in which the LLC Defendants agreed to pay

expenses associated with using Complete Health’s provider numbers in exchange for

98 percent of the revenue. The record shows that the LLC Defendants received

$3,289,117.30 from utilizing these provider numbers, an amount well above that of

the Phillips and VGM loans.16

      With respect to these expenses, the CEO of the LLC Defendants testified in a

deposition that

      [w]e paid for space, we paid for personnel, we paid for equipment, we
      paid for the fee — every time that you get a test done, you have to pay
      a fee for that. We paid the physicians for interpreting the tests. We paid
      for the mail, for the marketing. We paid for sales reps going out. We
      paid for the billing services. We paid for the accounting. We paid for
      any shipping of supplies. We paid for everything.


The CEO also attested that the LLC Defendants lost money on this transaction. The

Landlord has not set forth facts rebutting these assertions, or facts showing that this


      16
         We do note, however, that even though the UVTA does not apply to the
money transfers between the LLC Defendants and Complete Health, the reasoning set
forth below would similarly apply to these transfers.

                                          11
transaction — the payment of all expenses for utilizing Complete Health’s provider

numbers in exchange for 98 percent of the revenue — was not for reasonably

equivalent value.17 Thus, the trial court did not err in granting summary judgment on

this claim.18

       2. The Landlord argues that there was an issue of material fact as to whether

Complete Health and the LLC Defendants made the transfers with an actual intent to

defraud the Landlord.

       Under OCGA § 18-2-74 (a) (1), the code section for actual voidable transfers,

a transfer is voidable if the debtor made the transfer “[w]ith actual intent to hinder,

delay, or defraud any creditor of the debtor[.]” OCGA § 18-2-74 (b) lists several




       17
          See OCGA §§ 18-2-74 (d); 18-2-75 (d) (providing that a creditor making a
claim for a constructive voidable transfer has the burden of proving the elements of
the claim by a preponderance of the evidence). But see OCGA § 18-2-78 (a), (g) (1),
(h) (the transferee has the burden of proving certain defenses by a preponderance of
the evidence).
       18
        Patel v. Diplomat 1419VA Hotels, 358 Ga. App. 732, 739-740 (2) (b) (856
SE2d 340) (2021) (trial court did not err in granting summary judgment on UFTA
claim where there was no evidence in the record that the transaction was not for
reasonably equivalent value).

                                          12
“badges of fraud[,]”19 of which “consideration may be given, among other factors,”

in determining actual intent:

      (1) [t]he transfer or obligation was to an insider; (2) [t]he debtor retained
      possession or control of the property transferred after the transfer; (3)
      [t]he transfer or obligation was disclosed or concealed; (4) [b]efore the
      transfer was made or obligation was incurred, the debtor had been sued
      or threatened with suit; (5) [t]he transfer was of substantially all the
      debtor’s assets; (6) [t]he debtor absconded; (7) [t]he debtor removed or
      concealed assets; (8) [t]he value of the consideration received by the
      debtor was reasonably equivalent to the value of the asset transferred or
      the amount of the obligation incurred; (9) [t]he debtor was insolvent or
      became insolvent shortly after the transfer was made or the obligation
      was incurred; (10) [t]he transfer occurred shortly before or shortly after
      a substantial debt was incurred; and (11) [t]he debtor transferred the
      essential assets of the business to a lienor who transferred the assets to
      an insider of the debtor.20


We will address each factor in turn.

      (a) The transfer was not to an insider. “Insider[,]” if the debtor is a corporation,

means: “(i) A director of the debtor; (ii) An officer of the debtor; (iii) A person in

control of the debtor; (iv) A partnership in which the debtor is a general partner; (v)


      19
           Target Corp. v. Amerson, 326 Ga. App. 734, 737 (1) (755 SE2d 333) (2014).
      20
           OCGA § 18-2-74 (b).

                                           13
A general partner in a partnership described in division (iv) of this subparagraph; or

(vi) A relative of a general partner, director, officer, or person in control of the

debtor[.]” The LLC Defendants had no prior relationship with Complete Health and

are not insiders under this definition. While Hunter later became an executive of the

LLC Defendant, he received no funds as a result of the transaction, and thus also does

not meet the definition of insider under the statute.

      (b) The debtor did not retain control of the property. The evidence showed that

the LLC Defendants, and not Complete Health, controlled almost all the property

after the transfer. Although Complete Health did retain access to some funds,

Complete Health used those funds to pay taxes and payroll.

      (c) The transfer was not concealed. While the LLC Defendants did not directly

inform the Landlord of the transactions, the LLC Defendants did file UCC statements

with respect to their acquisition of the VGM and Phillips leases. The Landlord does

not point to any evidence showing active concealment.

      (d) Before the transfer was made or obligation was incurred, the debtor had

not been sued or threatened with suit. In September 2016, Complete Health received

a letter from the Office for Civil Rights (“OCR”) stating that Complete Health had not

adequately protected patient information, and offered to resolve the issue for a $1.5

                                          14
million fine and a corrective action plan. OCR dropped the complaint after Cates

informed OCR that Complete Health had no intention of staying in business and after

Complete Health surrendered its Georgia corporate status. This letter from OCR does

not fall within the ambit of OCGA § 18-2-74 (b) (4). After the transaction, Phillips

filed suit against Complete Health, but the LLC Defendants acquired Phillips’s

security interest.

      (e) The transfer was not for substantially all the debtor’s assets. While

Complete Health did sell the majority of its physical assets and all of its medical

equipment to the LLC Defendants, Complete Health retained ownership of its cash

and accounts receivable, which was in excess of $200,000.

      (f) The debtor did not abscond. Complete Health did not abscond, but

continued to work out of the premises until March 2017.21

      (g) The debtor did not conceal assets. There was no evidence in the record that

Complete Health removed or concealed assets.




      21
         See Target, 326 Ga. App. at 741 (1) (e) (holding that the debtor did not
abscond where there was no evidence that the debtor’s move to a different state was
to avoid an adverse judgment).

                                        15
      (h) The transfer was for reasonably equivalent value. As explained in Division

1 above, there was no issue of material fact as to whether the transaction was for

reasonably equivalent value.

      (i) The debtor was insolvent. Under the UVTA, “[a] debtor is insolvent if, at

a fair valuation, the sum of the debtor’s debts is greater than the sum of the debtor’s

assets.”22 “A debtor who is generally not paying his or her debts as they become due

other than as a result of a bona fide dispute is presumed to be insolvent.”23 Here,

Complete Health was in default under its VGM lease, and both the LLC Defendants

and Cates and Hunter negotiated the transaction assuming Complete Health was

insolvent. Thus, we disagree with the trial court’s finding that Complete Health’s

insolvency was “mere conjecture[,]” as there was evidence in the record to the

contrary.

      (j) The transfer did not occur shortly before or shortly after a substantial debt

was incurred. There was no evidence in the record that Complete Health incurred a

substantial debt around the time of the transaction. The debts from Phillips and VGM




      22
           OCGA § 18-2-72 (a).
      23
           OCGA § 18-2-72 (b).

                                          16
predated the transaction by several years, and the OCR did not pursue its patient

privacy claim.

      (k) The debtor did not transfer the assets to a lienor who transferred the assets

to an insider of the debtor. The record does not reflect any transfer of assets to an

insider of Complete Health.

      While the question of intent in a voidable-transaction case is generally one for

the jury, “there exists a point where the inferences to be drawn cannot, as a matter of

law, be sufficient to support a verdict.”24 Here, Complete Health and the LLC

Defendants engaged in an arms-length transaction for reasonably equivalent value,

and the primary evidence of actual intent to defraud was Complete Health’s

insolvency. That does not bear the same hallmarks of fraud for which we have held




      24
           Target, 326 Ga. App. at 742-743 (1) (h) (punctuation and footnote omitted).

                                           17
that a jury question existed.25 Thus, the trial court did not err in granting summary

judgment on this claim.26

      3. The Landlord argues that, pursuant to the APA between Complete Health

and the LLC Defendants, the LLC Defendants assumed liability of the lease to the

Landlord.

      The construction of contracts involves three steps. At least initially,
      construction is a matter of law for the court. First, the trial court must
      decide whether the language is clear and unambiguous. If it is, no
      construction is required, and the court simply enforces the contract
      according to its clear terms. Next, if the contract is ambiguous in some


      25
         See Ga. Commercial Stores v. Forsman, 342 Ga. App. 542, 552-554 (2) (803
SE2d 805) (2017) (affirming the trial court’s denial of summary judgment on an
actual fraudulent transaction claim where there was evidence that the assets were
transferred to an insider, the debtor concealed the transaction, and the debtor was
insolvent); Abbott Oil Co. v. Rogers, 302 Ga. App. 439, 442 (691 SE2d 561) (2010)
(reversing the trial court’s grant of summary judgment on a fraudulent transaction
claim where the transferee was a long-time friend of the debtors and the transferee
knew that the debtors owed a substantial debt).
      26
         See Patel, 358 Ga. App. at 739 (2) (a) (affirming the trial court’s grant of
summary judgment in favor of the debtors and transferee on the plaintiff’s fraudulent
transaction claim); Target, 326 Ga. App. at 743 (1) (h) (holding that the evidence
warranted a directed verdict on the plaintiff’s fraudulent transaction claim in favor
of the debtor and transferee); Sun Nurseries v. Lake Erma, 316 Ga. App. 832, 840 (1)
(730 SE2d 556) (2012) (affirming directed verdict in favor of the debtor because
“some evidence of insolvency,” standing alone, was insufficient to establish actual
intent to defraud).

                                         18
      respect, the court must apply the rules of contract construction to resolve
      the ambiguity. Finally, if the ambiguity remains after applying the rules
      of construction, the issue of what the ambiguous language means and
      what the parties intended must be resolved by a jury. The existence or
      nonexistence of an ambiguity is a question of law for the court. If the
      court determines that an ambiguity exists, however, a jury question does
      not automatically arise, but rather the court must first attempt to resolve
      the ambiguity by applying the rules of construction in OCGA § 13-2-2.27


“[C]ontract disputes are particularly well suited for adjudication by summary

judgment.”28

      Under the APA between the LLC Defendants and Complete Health, the LLC

Defendants obtained “[a]ll of [Complete Health’s] interests in certain real property

leases respecting only those [b]usiness locations which are set forth on Schedule 1.2

(c).” That schedule listed eight real estate leases, including the Alpharetta office

leased from the Landlord. The LLC Defendants also received all of the Complete

Health’s interest in the “Assumed Contracts[,]” which the APA defined as listed on

Schedule 1.2 (e). Schedule 1.2 (e) only listed two of the leases from Complete Health,



      27
         Envision Printing v. Evans, 336 Ga. App. 635, 638 (1) (786 SE2d 250)
(2016) (citation and punctuation omitted).
      28
           Id.

                                          19
and did not include the Alpharetta office. In a section titled “Liabilities[,]” the LLC

Defendants agreed to assume the liabilities “arising under the Assumed Contracts[ ]”

and liabilities listed under Schedule 1.4. That schedule listed the same two leases

from the Assumed Contracts, and did not include the Alpharetta office.

      “In interpreting a contract, we are required to look at the whole contract and

give the contract a reasonable construction.”29 The lease for the Alpharetta office was

not included in the list of Assumed Contracts or assumed liabilities, and the LLC

Defendants only assumed the liabilities listed under those two schedules.

Additionally, the APA provided that it was not intended to grant any right or benefit

to an entity that was not a party to the agreement. “In order for a third party to have

standing to enforce a contract, it must clearly appear from the contract that it was

intended for his benefit.”30

      Based on these facts, the trial court did not err in finding that the LLC

Defendants did not assume the Landlord’s lease under the APA.31


      29
           Envision Printing, 336 Ga. App. at 639 (1).
      30
        Graham v. Cobb County, 316 Ga. App. 738, 743 (2) (730 SE2d 439) (2012)
(punctuation and footnote omitted).
      31
       See Thomas v. American Global Ins. Co., 229 Ga. App. 107, 109 (2) (b) (493
SE2d 12) (1997).

                                          20
      4. The Landlord argues that there is an issue of material fact on its claims of

conspiracy and aiding and abetting the voidable transfers.

      Assuming arguendo that a plaintiff can maintain an action for conspiracy and

aiding and abetting a voidable transfer, the Landlord failed to demonstrate a voidable

transfer, for the reasons set forth in Divisions 1 and 2 above. “Absent the underlying

tort, there can be no liability for civil conspiracy.”32

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      32
       Mustaqeem-Graydon v. SunTrust Bank, 258 Ga. App. 200, 207 (6) (573
SE2d 455) (2002) (citation and punctuation omitted).

                                           21